DETAILED ACTION
This communication is in responsive to Application 16/582626 filed on 9/25/2019. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
		Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-6, 11, 13, 15-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is not clear whether the underline limitations “send, from the computer-implemented contact center platform to a customer relationship management system via a network, a data request for data pertaining to the service request via a first function call through an application programming interface corresponding to a remotely-situated customer relationship management system that stores one or more records 
The limitation “…likelihood threshold…” of claims 5-6 and 15-16 are not clear. The specification does not provide any explanation to the meaning of the limitation. Examiner interprets this to be “high probability.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1-6, 9-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Konig et al. (hereinafter Konig) US 10839432 B1 in view of Joshi et al. (hereinafter Joshi) US 2013/0212484 A1. 
Regarding Claim 1, Konig teaches a computer program product comprising a computer readable storage device having a computer readable program stored thereon, wherein the computer readable program when executed on a computer causes the computer to: 
receive, at a computer-implemented contact center platform, a service request for a service provided by a remotely situated service server (Fig. 3 & Fig. 4A & Col. 13, lines 16-67 & Co. 14, lines 1-67; receiving at end user device 105 via user interface 310 of Fig. 3 “computer-implemented contact center platform” a customer request for a service where the service is provided by an enterprise “remotely situated service server” is capable of servicing the customer intent e.g. cloud computing service 180 where the personal bot controller 330 identifies the relevant enterprise (the customer's internet service provider) based on the content of the customer intent (internet connection service)), the remotely- situated server being distinct from the contact computer-implemented center platform (Fig. 3 & Fig. 4A & Col. 13, lines 16-
send, from the computer-implemented contact center platform to a customer relationship management system via a network, a data request for data pertaining to the service request via a first function call through an application programming interface corresponding to a remotely-situated customer relationship management system that stores one or more records pertaining to the service (Fig. 3 & Fig. 4A & Col. 13, lines 16-67 & Co. 14, lines 1-67; interface 310 of user’s device 3 “computer-implemented contact center platform” sends the request to personal bot system 300 “customer relationship management system” that stores customer profile and customer data pertaining to the service. For example, after determining an enterprise to contact, in operation 440 the personal bot system 300 loads an enterprise interface library (from an enterprise interaction library storage 335) for interacting with the identified enterprise.  In some embodiments, the enterprise interface library is an enterprise API library 340 configured to interact with a public application programming interface (API) published by the enterprise.  In some embodiments, the enterprise interface library is an enterprise chatbot library 345 configured to interact with a chatbot operated by the enterprise), the computer-implemented contact center platform being distinct from the remotely-situated customer relationship management system (Fig. 3 & Fig. 4A & Col. 13, lines 16-67 & Co. 14, lines 1-67; user device 105 and bot system 300 are distinct from each other);
upon the service request being unsuccessful (Fig. 3 & Fig. 4A & Col. 13, lines 16-67 & Co. 14, lines 1-67; In some circumstances, no existing library is available, and 
determine, at the computer- implemented contact center platform, the data pertaining to the service request via a second function call to a simulated application programming interface that simulates the remotely-situated customer relationship management system (Fig. 3 & Fig. 4A & Col. 13, lines 16-67 & Co. 14, lines 1-67; different types of APIs are being used when no existing library is available, and an enterprise library for the enterprise is automatically generated “simulated” to handle the customer request, as described in more detail below.  In some circumstances, the loaded library may be found to be obsolete (e.g., dependent on APIs that have been discontinued by the enterprise, or assuming particular chatbot responses that are no longer valid).  Under such circumstances, in some embodiments, the library for the enterprise is automatically updated to conform to the current state of the enterprise's interfaces, as described in more detail below); 
access, via a proxy engine at the computer-implemented contact center platform, the data pertaining to the service request from a data cache stored on a memory device at the computer-implemented contact center platform (Fig. 3 & Fig. 4A & Col. 13, lines 16-67 & Co. 14, lines 1-67; personal bot system 300 “proxy engine” access the data. Also see Fig. 6); 
and route, at the computer-implemented contact center platform, the service request to the remotely situated service server to fulfill the service request based upon the data pertaining to the service request (Fig. 3 & Fig. 4A & Col. 13, lines 16-67 & Co. 14, lines 1-67; mainly in Fig. 4A step 480).
Konig does not expressly teach “access, via a proxy engine at the computer-implemented contact center platform, the data pertaining to the service request from a data cache stored on a memory device at the computer-implemented contact center platform.”
Joshi teaches “access, via a proxy engine at the computer-implemented contact center platform, the data pertaining to the service request from a data cache stored on a memory device at the computer-implemented contact center platform” (¶0105-¶0107; Joshi teaches that context requesting unit 62 updates local cache so that data retrieval unit of the same device access the retrieved data without needing to access the remote data at some time).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Joshi into the system of Konig in order to have access to retrieved data after the device disconnect from remote computing device that has stored the orginal data (¶0107). Utilizing such teachings enable users who e.g. enter an airplane mode, losing a wireless signal or 

Regarding Claim 2, Konig in view of Joshi teaches the computer program product of claim 1, Konig further teaches wherein the computer is further caused to determine that the service request is unsuccessful based upon the computer- implemented contact center platform experiencing a wait time that exceeds a predetermined timeout threshold (Col. 18, lines 18-42; failure condition e.g. no service available or technical failure like offline, no connection or service unavailable includes a long wait time as known in the art).

Regarding Claim 3, Konig in view of Joshi teaches the computer program product of claim 1, Konig further teaches wherein the computer is further caused to determine that the service request is unsuccessful based upon the computer- implemented contact center platform determining that a performance failure has occurred at the remotely-situated customer relationship management system, the performance failure being selected from the group consisting of: a denial of service attack, the remotely-situated customer relationship management system being offline during an upgrade, a power outage, or a network routing malfunction (Col. 18, lines 18-42; failure condition e.g. no service available or technical failure like offline, no connection or service unavailable).

Regarding Claim 4, Konig in view of Joshi teaches the computer program product of claim 1, Konig further teaches wherein the computer is further caused to previously 

Regarding Claim 5, Konig in view of Joshi teaches the computer program product of claim 4, Konig further teaches wherein the computer is further caused to previously perform the polling, at the proxy engine (Col. 20, lines 4-67 and table 1 & Fig. 6 and related paragraphs; previously generated documentations are used by different APIs e.g. in operation 670, the library generator 360 outputs the generated library, such as for storage in an enterprise interaction library data store 335 and for use by the personal bot controller 330 for interacting with an enterprise through its API). 
However, Konig does not expressly teach based upon a probabilistic model of the data pertaining to the service request exceeding a likelihood threshold of being updated in a data update.
Joshi teaches based upon a probabilistic model of the data pertaining to the service request exceeding a likelihood threshold of being updated in a data update (¶0105-¶0107; Joshi teaches that context requesting unit 62 updates local cache so that data retrieval unit of the same device access the retrieved data without needing to access the remote data at some time based on high probability of being accessed in the new future).
See above reasons for combining the cited art. 
Regarding Claim 6, Konig in view of Joshi teaches the computer program product of claim 5, Joshi further teaches wherein the computer is further caused to send, from the proxy engine to the remotely situated service server, the data pertaining to the service request upon the likelihood threshold being exceeded for storage in a reconciliation database at the remotely situated service server (¶0105-¶0107; data retrieval unit 68 retrieves data for one or more of resources 28 that have a high probability of being accessed in the near future from remote computing device 18 via network interface 72.  For example, data retrieval unit 68 may retrieve graphical representations of the one or more resources, such as icons and/or snapshots of the resources, from remote computing device 18.  In addition, or in the alternative, data retrieval unit 68 may retrieve all or a portion of the resources themselves, such that if one or more of the resources are actually accessed via mobile device 12, the time 
to access the resource(s) is relatively short).

Regarding Claim 9, Konig in view of Joshi teaches the computer program product of claim 1, Konig further teaches wherein the computer is further caused to receive the service request via an interactive response system at the computer-implemented contact center platform (Fig. 3 illustrate user’s interface that accepts text and speech for 

Regarding Claim 10, Konig in view of Joshi teaches the computer program product of claim 1, Konig further teaches wherein the computer is further caused to monitor one or more events processed via the simulated application programming interface to analyze performance of the proxy engine (Fig. 3 & Fig. 4A & Col. 13, lines 16-67 & Co. 14, lines 1-67; monitoring different APIs that have been discontinued by the enterprise or assuming particular chatbot response that are no longer valid to analyze by personal bot 300).

Claims 11-16 are substantially similar to above claims, thus the same rationale applies. Also Claim 19 is substantially similar to claim 9, thus the same rationale applies. 

Regarding Claim 20, Konig teaches a computer-implemented contact center platform comprising: 
a receiver that receives a service request for a service provided by a remotely situated service server (Fig. 3 & Fig. 4A & Col. 13, lines 16-67 & Co. 14, lines 1-67; receiving at end user device 105 via user interface 310 of Fig. 3 “computer-implemented contact center platform” a customer request for a service where the service is provided by an enterprise “remotely situated service server” is capable of servicing the customer intent e.g. cloud computing service 180 where the personal bot 
a transmitter that sends, to a customer relationship management system via a network, a data request for data pertaining to the service request via a first function call through an application programming interface corresponding to a remotely- situated customer relationship management system that stores one or more records pertaining to the service (Fig. 3 & Fig. 4A & Col. 13, lines 16-67 & Co. 14, lines 1-67; interface 310 of user’s device 3 “computer-implemented contact center platform” sends the request to personal bot system 300 “customer relationship management system” that stores customer profile and customer data pertaining to the service. For example, after determining an enterprise to contact, in operation 440 the personal bot system 300 loads an enterprise interface library (from an enterprise interaction library storage 335) for interacting with the identified enterprise.  In some embodiments, the enterprise interface library is an enterprise API library 340 configured to interact with a public application programming interface (API) published by the enterprise.  In some embodiments, the enterprise interface library is an enterprise chatbot library 345 configured to interact with a chatbot operated by the enterprise), 
the computer-implemented contact center platform being distinct from the remotely-situated customer relationship management system (Fig. 3 & Fig. 4A & Col. 13, lines 16-67 & Co. 14, lines 1-67; user device 105 and bot system 300 are distinct from each other);
a memory device have a data cache that stores the data pertaining to the service request (Fig. 3 & Fig. 4A & Col. 13, lines 16-67 & Co. 14, lines 1-67 e.g. Fig. 3 e.g. enterprise interaction libraries, chatbot library or library generator); 
and a processor that, upon the service request being unsuccessful (Fig. 3 & Fig. 4A & Col. 13, lines 16-67 & Co. 14, lines 1-67; In some circumstances, no existing library is available, and an enterprise library for the enterprise is automatically generated to handle the customer request, as described in more detail below.  In some circumstances, the loaded library may be found to be obsolete (e.g., dependent on APIs that have been discontinued by the enterprise, or assuming particular chatbot responses that are no longer valid).  Under such circumstances, in some embodiments, the library for the enterprise is automatically updated to conform to the current state of the enterprise's interfaces, as described in more detail below. Also see Col. 18, lines 18-42; failure condition e.g. no service available or technical failure like offline, no connection or service unavailable), 
(i) determines the data pertaining to the service request via a second function call to a simulated application programming interface that simulates the remotely-situated customer relationship management system (Fig. 3 & Fig. 4A & Col. 13, lines 16-67 & Co. 14, lines 1-67; different types of APIs are being used when no existing library is available, and an enterprise library for the enterprise is automatically generated “simulated” to handle the customer request, as described in more detail below.  In some circumstances, the loaded library may be found to be obsolete (e.g., dependent on APIs that have been discontinued by the enterprise, or assuming particular chatbot responses that are no longer valid).  Under such circumstances, in 
(ii) operates a proxy engine at the computer-implemented contact center platform to access the data pertaining to the service request from a data cache stored on the memory device (Fig. 3 & Fig. 4A & Col. 13, lines 16-67 & Co. 14, lines 1-67; personal bot system 300 “proxy engine” access the data. Also see Fig. 6), 
and (iii) route the service request to the remotely situated service server to fulfill the service request based upon the data pertaining to the service request (Fig. 3 & Fig. 4A & Col. 13, lines 16-67 & Co. 14, lines 1-67; mainly in Fig. 4A step 480).
Konig does not expressly teach “(ii) operates a proxy engine at the computer-implemented contact center platform to access the data pertaining to the service request from a data cache stored on the memory device.”
	Joshi teaches “(ii) operates a proxy engine at the computer-implemented contact center platform to access the data pertaining to the service request from a data cache stored on the memory device.” (¶0105-¶0107; Joshi teaches that context requesting unit 62 updates local cache so that data retrieval unit of the same device access the retrieved data without needing to access the remote data at some time).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Joshi into the system of Konig in order to have access to retrieved data after the device disconnect from remote computing device that has stored the orginal data (¶0107). Utilizing such teachings enable users who e.g. enter an airplane mode, losing a wireless signal or . 

Claims 7-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Konig in view of Joshi and further in view of Narita et al. (hereinafter Narita) US 2016/0004616 A1. 
Regarding Claim 7, Konig in view of Joshi teaches the computer program product of claim 1, but do not expressly teach “wherein the computer is further caused to send, from the proxy engine to the remotely situated service server, data generated pertaining to at least partial fulfillment of the service request during a performance failure that occurred at the remotely-situated customer relationship management system, the data generated pertaining to at least partial fulfillment of the service request being stored in a reconciliation database at the remotely situated service server.”
Narita teaches wherein the computer is further caused to send, from the proxy engine to the remotely situated service server, data generated pertaining to at least partial fulfillment of the service request during a performance failure that occurred at the remotely-situated customer relationship management system, the data generated pertaining to at least partial fulfillment of the service request being stored in a reconciliation database at the remotely situated service server (claim 5, wherein when a failure occurs in the first storage apparatus, the host computer continues sending a write request of data to the second storage apparatus, the second storage apparatus assigns a unique update number to writing of the data in one second data volume among the plurality of second data volumes, and stores update information including the 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Narita into the system of Konig in view of Joshi in order to increase the service continuity where it is necessary to have a backup in a long-distance data center based on remote copy (¶0006). Utilizing such teachings enable the system to synchronize the data between the two physical volumes to protect against an occurrence of a widespread disaster. Id. 

Regarding Claim 8, Konig in view of Joshi- Narita teaches the computer program product of claim 7, Konig further teaches wherein the computer is further caused, upon removal of the performance failure, to perform synchronization between the reconciliation database and the remotely-situated customer relationship management system (Col. 18, lines 17-67; this limitation is obvious because the database is updated periodically unless there is failure condition).

Claims 17-18 are substantially similar to the above claims, thus the same rationale applies. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHRAN ABU ROUMI whose telephone number is (469)295-9170.  The examiner can normally be reached on Monday-Thursday 6AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MAHRAN ABU ROUMI

Art Unit 2455



/MAHRAN Y ABU ROUMI/Primary Examiner, Art Unit 2455